Citation Nr: 0017495	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  98-19 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service connection of 
lumbosacral strain, status post-L4-L5 diskectomy and L4 
laminotomy currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel



INTRODUCTION

The veteran's DD Form 214 shows that he had more than 22 
years of active duty terminating with his retirement on 
August 31, 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1997 rating decision by the 
St. Petersburg, Florida, regional office (RO) of the 
Department of Veterans' Affairs (VA).  In September 1999 the 
Board remanded the issue in this case to the RO for 
additional development, to include VA examinations.


FINDING OF FACT

The veteran's lumbosacral strain, status post-L4-L5 
diskectomy and L4 laminotomy is productive of no more than 
severe impairment.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 40 percent 
lumbosacral strain, status post-L4-L5 diskectomy and L4 
laminotomy have not been met.  38 U.S.C.A. §§ 1155, 5107, 
(West 1991); 38 C.F.R. Part 4, Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. FACTUAL BACKGROUND

The service medical records show that the veteran was treated 
on several occasions for low back complaints.  A VA 
examination conduced in November 1979 revealed a diagnosis of 
post operative status lumbar laminectomy.  In August 1989 the 
Board granted service connection for the low back disability.  
In September 1989 the RO assigned a 10 percent rating for 
lumbosacral strain, status post L4-L5 diskectomy and L4 
laminotomy.  In November 1994 the RO increased the 10 percent 
in effect for the low back disorder to 20 percent.  In 
November 1996 the RO increased the 20 percent in effect for 
the low back disorder to 40 percent.

The veteran has been examined and treated intermittently at 
VA facilities from 1995 to 1999 for various disorders, to 
include his low back disability.  1996 treatment records show 
that the veteran was in physical therapy and was utilizing a 
TENS unit for pain.  A September 1996 VA outpatient treatment 
record shows that the veteran complained of low back pain 
that would go down his right leg.  

An October 1996 VA physical therapy outpatient clinical 
evaluation shows that there were disk protrusions L2-3 with 
spondylosis at L2-L3 and L4-5 with post osteophyte disk.  The 
right L4-5 laminectomy, T12-L5 may have nerve root (two 
unintelligible notations).  The veteran had low back pain 
with references to pain in the right side and leg.  A dull 
aching pain occurs when he tried to use his right leg.  There 
was some tenderness over the sacrum area.  The assessment was 
chronic low back pain, status post L4-5 laminectomy.  There 
was no pain at trunk extension, with very limited trunk 
movements, at flexion.

An October 1996 magnetic resonance imaging (MRI) of the 
lumbar spine showed that there was normal alignment.  The 
impression was: a focal disk protrusion at the L2-3 level, 
extending into the left lateral recess, producing neural 
foraminal narrowing; spondylosis the L2-3 and L4-5 levels, 
with posterior osteophyte and disk; a small amount of 
enhancement identified posterior to the L4-5 disk space which 
may represent enhancing scar versus venous plexus, and a 
right laminectomy defect was noted at this region; 
questionable linear enhancement within the thecal sac, 
extending from T12 through L5, which may represent nerve root 
enhancement/arachnoiditis versus venous vascular enhancement.

A July 1997 VA spine examination showed that the veteran 
reported injuring himself in 1960 while working on airplanes, 
which involved lifting.  Over the course of the next several 
years, he reported a progressively worsening history of an 
increasing frequency of low back pain, again having radiation 
in the posterolateral thigh involving the dorsum and 
dorsolateral aspect of both feet.  In 1977 he underwent an 
L4-5 laminectomy and diskectomy.  The veteran has stated that 
over the course of the last several years he has had 
progressively worse low back pain, worse with activity, rated 
at baseline at 9 out of 10 with flares that occur 10 to 12 
times a month, and during the flares, his pain was 10/10.  He 
had pain that lasted for several hours during these flares, 
and he got relief from lying on the floor and doing 
stretching exercises.

At the time of the examination he was not working.  He stated 
that he could walk about one mile.  He had difficulty mowing 
his lawn using a self-propelled mower, specifically with 
lifting the grass catcher bag.  He had problems whenever he 
had to do any significant lifting of items greater than 10 or 
12 pounds.  He had no problems performing the activities of 
his daily living.  The examination showed that his gait was 
normal, and there were no postural or structural 
abnormalities.  There was no palpable spasm on this 
examination.  The range of motion of the lumbar spine 
revealed forward flexion of 50 degrees, extension to 10 
degrees, bending to the right 15 degrees, rotation to the 
left 15 degrees.

He could heel and toe walk without difficulty.  Sitting root 
test was negative.  Motor strength testing was 5/5 in the 
psoas, quadriceps, tibialis anterior, extensor hallucis, and 
peroneals.  Deep tendon reflexes were 1+ at the right and 
left patella, absent at right Achilles, and 1+ at the left 
Achilles.  Straight leg raise was positive at 20 degrees for 
severe low back pain with radiation into the posterolateral 
thigh on the right but no radiation below the foot.  The 
physician noted that the veteran would not allow him to 
continue with the straight leg raising on either side.  He 
could not elicit a significant change with Lasegue's 
maneuver, although at this point, the veteran was not very 
tolerant of leg raising because of complaints of severe low 
back pain and he claimed that this would throw out his back 
for several days if the physician continued.  Sensory 
examination was normal in all dermatomes.  There was no 
evidence of muscle atrophy.  There was no clonus.

The x-ray examination includes review of his spine films that 
revealed mild degenerative disc disease at L4-5 and L5-S1 and 
subjective symptoms of mild sciatica.  The impression was 
status post L4-5 laminectomy and diskectomy with mild 
degenerative disc disease at L4-5 and L5-S1 and subjective 
symptoms of mild sciatica.  

The examiner commented that the veteran did have some loss of 
motion of the lumbar spine.  During these flare-ups, he did 
have some increase in loss of motion.  Subjectively he told 
the physician that he was essentially unable to do much of 
anything when he had these flares.  The examiner indicated 
that it did not appear that the veteran had any significant 
weakened movement, fatigue, or loss of coordination.  He did 
have some subjective complaints of pain.  The veteran 
appeared to be in good physical shape.  The veteran stated 
that he tried to perform stretching exercises on a regular 
basis.  

Subsequently, he continued to receive treatment at a VA 
facility for low back complaints.  A September 1999 VA MRI 
showed that compared to the October 1996 MRI that there had 
been no marked interval change with the exception of findings 
at the L4-5 level.  At the L4-5 level, previously noted 
enhancing scar posterior to the vertebral body was 
appreciated with resultant deformity of the thecal sac.  On 
the current examination, there was a focal area paracentral 
to the left, which did not enhance best seen in slice 12 of 
the axial post-contrast images.  This may have represented a 
slight amount of recurrent disease superimposed upon post-
surgical changes.  Again appreciated, and unchanged from the 
prior examination, was an asymmetric posterior extension of 
mixed signal at the L2-3 level with resultant minimal left-
sides neural foraminal narrowing.  Also unchanged was a 
laminectomy defect at the L4-5 level to the right.  There was 
persistent enhancement within the thecal sac that may 
represent nerve root enhancement/arachnoiditis, which was 
also unchanged from the prior examination.  The impression 
was: interval development of a focal area that did not 
enhance at the L4-5 level paracentral to the left which may 
have represented a slight amount of recurrent disk disease 
superimposed upon scar at this level, mild spinal canal 
narrowing was appreciated at the L4-5 level; stable L2-3 
findings with minimal left neural foraminal narrowing; post-
surgical changes at the L4-5 level.

A VA orthopedic examination was conducted in November 1999.  
At that time the veteran reported persistent low back pain 
and pain in the left posterior thigh.  The veteran stated 
that on a scale of 1 to 10 that he rated his pain to be 7-8 
out of 10.  The veteran did not have pain every day.  He did 
exercise, including stretching with some improvement.  The 
veteran did use a back brace, but did not use a cane, crutch, 
walker, or wheelchair.  The veteran had not had trials of 
epidural steroids, or trigger point injections.  His low back 
pain was not proportionate to his lower extremity pain.  

The examination showed motor strength was 5/5 with no 
evidence of positive straight leg raising.  Sensory 
examination was decreased in the L5, S1 distribution.  The 
deep tendon reflexes were active and symmetrical.  The range 
of motion involving his lumbar spine and flexion was 90 
degrees, extension was 35 degrees, lateral flexion 40 
degrees, and rotation was 35 degrees.  Two magnetic resonance 
imaging scans, one dated October 1996 and one date September 
1999 were reviewed and demonstrated a laminotomy defect at 
the level of L4-5.  The veteran did have some scarring of his 
left L4 nerve root and most likely a herniated disk with 
associated scarring, impinging on the left L4-5 foramen.  The 
veteran also had moderate stenosis regarding this finding.  
The X-ray examination demonstrated no subluxation or 
spondylolisthesis.  The physician noted that there were 
associated degenerative findings at the level of L4-5.

The assessment was status post lumbar diskectomy at the level 
of L4-5.  The veteran had a disk herniation at the level of 
L4-5 on the left side, with associated scar formation.  The 
physician stated in the examination that there was no need to 
order electomyograph's (EMG) as well as nerve conduction 
studies in the veteran's case.  The veteran's clinical 
findings and his examination correlated with his magnetic 
resonance imaging scan.  The veteran's range of motion was 
decreased in flexion, and otherwise was normal (this finding 
was noted as a typographical error that was corrected in the 
March 2000 addendum to this examination).  He had no evidence 
of atrophy, or muscle weakness.  There was no evidence of 
weakened movement, including movement against fair amounts of 
resistance.  The veteran had no evidence of excess 
fatigability or incoordination.  There was no evidence of 
skin changes indicative of diffuse (this finding was noted as 
a typographical error which was corrected in the March 2000 
addendum to this examination).  The veteran had no functional 
loss.  He did have degenerative joint disease mainly involved 
in level L4-5 with postoperative findings.  There were 
minimal clinical findings.  The veteran was able to elicit 
back spasms.  The veteran could return to work for full 
employability with a lifting limitation of 50 pounds.  The 
veteran was liable to have flare-ups due to his degenerative 
disease of the spine.  The veteran should return to full 
employability.

The veteran also underwent a November 1999 neurological 
examination, which showed the veteran reported that he had 
persistent problems with back pain and leg pain in both legs 
and weakness.  He also reported that the pain in his back and 
legs would cause him to awaken through the night, 
interrupting his sleep, as well as making sexual relations 
difficult due to pain.  He reported that in attempting to 
perform activities of daily living, he would have repeated 
episodes of exacerbation of his back pain.  

The physician reviewed multiple x-ray films, as well as a 
1999 MRI.  In review of this, there was revealed no 
significant changes compared to the 1996 report.  
Persistently, there was a left lateral protrusion on L4-5 and 
L2-3 interspace neuroforamen.  On examination, gait had 
palpable muscle spasm in the paralumbar muscles.  He was able 
to sit comfortably.  He had a good range of motion in the 
hips, knee and ankle.  Straight leg raise was positive on 
both sides at 10 degrees, with pain elicitable in the back.  
His muscle bulk was symmetric with no atrophy.  His strength 
on the right side was 5 out of 5.  Strength on the left side 
was 5 out of 5 with some give away secondary to pain.  His 
sensation revealed decreased pinprick along the lateral 
aspect of his left leg.  His reflexes were noted to be 2+ at 
the patellar and 1+ at the Achilles bilaterally.

A November 1999 VA outpatient treatment record of the back 
shows some tenderness in the left side.  Range of motion for 
the extremities was full.  Deep tendon reflexes were 2+ 
bilaterally.  The diagnosis was that the MRI of the 
lumbosacral spine revealed mild recurrent disc disease at L4-
5 and postoperative scar.  There were some signs of 
arachnoiditis.

A VA spine examination Of record is a March 2000 addendum to 
the November 1999 examination which was requested by the RO's 
in order to clarify typographical errors in the November 1999 
report as previously identified.  The examiner indicated that 
the veteran's range of motion was not decreased in flexion 
and that the range of motion was normal.  The veteran denied 
medication use, and reported that he did not use any 
medications for his low back pain.  Range of motion of the 
lumbar spine in flexion was 90 degrees, extension was 35 
degrees, lateral flexion was 40 degrees, and rotation was 35 
degrees.  Examination was normal and it was, in the 
physician's opinion, that during flare-ups this would not 
change.  The assessment was status post-lumbar diskectomy at 
L4-5.  The veteran had a disk herniation at the level of L4-5 
on the left with associated scar formation.  This correlated 
with his clinical findings.  The veteran had no motor 
weakness, no excess fatigability, incoordination, and again 
no evidence of weakness including varying amounts of 
resistance.  The veteran also had no evidence of atrophic 
changes indicative of disuse.  The veteran had no functional 
loss.  He did have degenerative joint disease mainly 
involving the level of L4-5 with postoperative findings.  The 
veteran had minimal clinical findings on examination and had 
a normal range of motion as noted above.  The claims file was 
reviewed prior to re-evaluation of the initial summary and 
assessment of findings and evaluation.  The claims file was 
reviewed prior to establishing the addendum to the November 
1999 examination.  


II. ANALYSIS

Initially, the Board has found that the veteran's claims are 
well grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in 
that they are plausible, that is meritorious on their own or 
capable of substantiation.  This finding is based upon the 
veteran's assertion that the herniated nucleus pulposus of 
the lumbosacral spine is more disabling than reflected by the 
current rating.  Proscelle v. Derwinski, 2 Vet. App 629 
(1992).  Once it has been determined that a claim is well 
grounded, VA has the statutory duty to assist the veteran in 
the development of evidence pertinent to that claim.  The 
Board is satisfied that all relevant evidence is of record.

The veteran stated in a April 2000 letter that he was not 
examined during the March 2000 VA addendum to the November 
1999 VA examination which was conducted by the same 
physician.  The veteran's presence was not necessitated, as 
the addendum was conducted at the RO's discretion in order to 
clarify typographical errors and to review the claims file.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A.§ 1155 (West 1991).  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4 (1999).

The RO has assigned a 40 percent rating for the lumbosacral 
strain, status post L-4-L5 diskectomy and L-4 laminotomy 
pursuant to the criteria set forth in the VA's Schedule for 
Rating Disabilities (Schedule), 38 C.F.R. Part 4, Diagnostic 
Code 5293 (1999).  Diagnostic Code 5293 provides for the 
evaluation of intervertebral disc syndrome.  A 40 percent 
rating is provided when the syndrome is severe, with 
recurring attacks, with intermittent relief.  The maximum 
rating of 60 percent is provided when the disc syndrome is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, with absent ankle jerks, or with other neurological 
findings appropriate to the site of the diseased disc, and 
with little intermittent relief.

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is severe a 40 
percent evaluation is warranted.  This is the highest rating 
permitted under this diagnostic code.

Diagnostic Code 5295 provides the rating criteria for 
lumbosacral strain. Under this Code provision, the maximum 40 
percent rating evaluation is warranted when the lumbosacral 
strain is severe with listing of the whole spine to opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet.App. 202, 205-07 (1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  38 C.F.R. § 4.40 (1999).  

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes. 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's statements describing the symptoms of a 
disability is considered to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  However, these 
statements must be viewed in conjunction with the objective 
medical evidence and the pertinent rating criteria. 

During the November 1999 VA examinations the veteran reported 
persistent pain in the low back and left thigh and rated his 
pain 7-8 out of 10.  He indicated that he did not have this 
pain every day.  The veteran also stated that the pain in his 
back and legs caused him to awaken through the night, 
interrupting his sleep, as well as making sexual relations 
difficult due to pain.  He further reported that completing 
daily activities resulted in repeated episodes of 
exacerbation.  

The examination showed the presence of muscle spasms and a 
positive straight leg raising at 10 degrees.  Sensory 
examination showed a decrease in the L5, S1 distribution.  
However, the examinations showed no significant impairment in 
motor strength.  Additionally, patellar reflex was 2+ 
bilaterally and achilles reflex 1+ bilaterally.  Furthermore, 
the range of motion was described as normal and unaffected by 
flare-ups.  There was no indication of excess fatigability, 
atrophy or incoordination.  Additionally, the examiner 
indicated that there was no functional loss.

After reviewing the current clinical findings in conjunction 
with the veteran's symptoms, it is the judgment of the Board 
the degree of disability resulting from the low back disorder 
does not result in pronounced impairment.  The Board finds 
that the degree of functional as contemplated in the Deluca 
case is reflected in the current 40 percent rating which is 
indicative of severe impairment. 

In reaching this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis for a rating in excess of 
40 percent. The evidence is not in equipoise as to warrant 
consideration of the benefit of the doubt rule.  38 C.F.R. § 
4.3 (1999).


ORDER

Entitlement to an increased rating in excess of 40 percent 
for service connection of lumbosacral strain, status post-L4-
L5 diskectomy and L4 laminotomy is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

